Bleckley, Chief Justice.
The motion in arrest of judgment was properly overruled. The verdict was in these words: “We, the jury, find for plaintiff eight hundred dollars ($800.00), less amount of freight, with interest; also, setting up lien, and find property subject set forth in declaration.” The words “less amount of freight” are surplusage. There was no freight involved in the issue on trial. Nothing of the sort was mentioned anywhere in the pleadings. The verdict is therefore for eight hundred dollars less nothing, and this is equivalent to eight hundred dollars simply. The jury having found no amount by which it is to be diminished, it cannot be diminished at all. Judgment affirmed.